Title: To George Washington from Joshua Lathrop, 2 March 1797
From: Lathrop, Joshua
To: Washington, George


                        
                            Hond & most esteemed Sir 
                            Connecticut Norwich March 2 1797
                        
                        At a time when you are receiving addresses from all the united States of
                            America, and from many of the considerable corporations in Sd. States. I fear it will be too
                            much intruding upon your time & Patience to receive a line from a Person perhaps
                            unknown to you, though you are well known to him. I never had the Pleasure of Seeing you or
                            being in your Company but once which was in the year 1776 when you with 7 other Officers of
                            the Army were returning from Boston to N. York and dined & Spent the afternoon at
                            Colo. Leffingwells in Norwich. But as I always esteemed you whilst the cheif Commander of
                            our American Army & Since whilst presiding as our cheif Magistrate and as you are
                            now retiring from your publick Station I felt anxious of expressing my most Sincear wishes
                            for the continuance of your most precious Life and that you might enjoy the happiness of
                            retirement as free from alloy, as can be expected in this world. where perhaps no Station is
                            entirely free from trouble.
                        
                        I could have wished for my own Sake, and for the good of my Country if it had
                            been consistant with your happiness; that you would have continued to hold the reigns of
                            Goverment a little longer, but considering your advanced age and the great Shair of trouble,
                            & anxiety that you must have had. I must think that you have acted entirely right in
                            declining again to be Eligable—I have never personally Served my Country either in the
                            feild, or Cabinet but after finishing my Education in 1743 I entered into Buisness in the
                            mercantile line in which I continued with tolerable Success untill the year 1783 When I
                            thought it best to retire from the hurry & fatigue of Merchandize, & Spend
                            the Evining of Life in retirement, or rather To Busy my Self in my Garden, &
                            overseeing a little Farming In which way perhaps I have been as happy as most men—for though
                            I am not very rich, yet I have enough—enough to do something in Serving my Country in the Support
                            of Religion & good Goverment. Something to give the Poor &
                            werewith to entertain my friend. I am now in my 74th year enjoying good health, able to
                            walk and ride & enjoy my friends to which Age & much greater I pray God your
                            valuable life may be preserved. That you may live to See your place well filled with
                            Successor or Successors after your own heart a Terror to Evil Doers & a praise to
                            them who do well. & that you may See these united States flourishing, & in prosperity
                            equal to your most Sanguine expectations and that your last days may be Peace
                            & quietness and your Eternity most happy. shall be the Prayer of Sr your most Obt
                            & Hume Servant
                        
                            Joshua Lathrop
                            
                        
                    